CRAIN, Judge.
In Terrebonne Parish Police Jury v. Allen J. Kelly and Ernest A. Kelly, 472 So.2d 229 (La.App. Cir.1985) we reversed the judgment of the trial court and ordered expropriation of defendants’ property. The Supreme Court granted writs in this matter for the limited purpose of remanding to us to vacate the judgment rendered to describe the property with particularity. Terrebonne Parish Police Jury v. Allen J. Kelly and Ernest A. Kelly, 476 So.2d 340 (La.1985). In the interest of judicial economy we reviewed the record with a view towards ordering the judgment of the trial court vacated and ordering expropriation of the property at issue. However, we find the property described only in the petition of plaintiff and that petition simply refers to the general location of the land as being within land of the defendant which is then described. Additionally, the petition refers to a map which is in the record and depicts the property. We do not find an adequate description in the record for us to be able to describe the property with particularity.
We, therefore, amend our original opinion as follows:
*691DECREE
The judgment of the trial court dismissing the expropriation suit is reversed, and judgment is rendered allowing expropriation of the property at issue. This matter is remanded to the trial court and the trial court is ordered to:
1) Vacate its original judgment and enter a judgment ordering the expropriation of the property at issue which judgment shall describe that property with particularity.
2) Consider and determine the appropriate and just compensation for the described property in accordance with the original opinion of this court.
Costs are assessed as in the original opinion.